 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 1 of 11 Page ID #:1873




 1 SPERTUS, LANDES & UMHOFER, LLP
   Matthew Donald Umhofer (SBN 206607)
 2 Elizabeth A. Mitchell (SBN 251139)
   617 W. 7th Street, Suite 200
 3 Los Angeles, California 90017
   Telephone: (213) 205-6520
 4 Facsimile: (213) 205-6521
   mumhofer@spertuslaw.com
 5 emitchell@spertuslaw.com
 6 Attorneys for Plaintiffs
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11 LA ALLIANCE FOR HUMAN RIGHTS, et al., Case No.: 2:20-cv-02291-DOC-KES
                                            Assigned to Judge David O. Carter
12                Plaintiffs,
          vs.
13                                          PLAINTIFFS’ BRIEF IN
   CITY OF LOS ANGELES, a municipal entity; SUPPORT OF PRELIMINARY
14 COUNTY OF LOS ANGELES, a municipal       INJUNCTION DATED MAY 15,
   entity; and DOES 1 through 10 inclusive, 2020
15                                          .
                  Defendants.
16
17
18
19
20         Plaintiffs LA Alliance for Human Rights, Charles Van Scoy, Harry Tashdjian,
21 George Frem, Leandro Suarez, Joseph Burk, Gary Whitter, Karyn Pinsky, and Charles
22 Malow (collectively “Plaintiffs”) hereby submit the following response to Defendants City
23 and County’s separate plans filed in response to the Order re: Preliminary Injunction issued
24 May 15, 2020:
25 ///
26 ///
27 ///
28

           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 2 of 11 Page ID #:1874




 1 I.      Introduction
 2         On May 15, 2020, this Court ordered the City and County of Los Angeles (the
 3 “Defendants”) to relocate and provide housing for one of our most vulnerable
 4 populations: homeless individuals living on freeway underpasses, underpasses, and
 5 ramps. The Court did so sua sponte, recognizing that, in the best of times, homeless
 6 persons face innumerable hazards to their wellbeing. Those living in close proximity to
 7 freeways exhibit increased respiratory and cardiovascular health problems, which clashes
 8 fatally with the deadly virus sweeping the nation, targeting those with pre-existing
 9 respiratory and cardiovascular conditions. Waiting for ultimate resolution of Plaintiffs
10 claims puts thousands of lives at risk, both those living in the identified geographic
11 locations, and individuals throughout the Los Angeles area should the health system be
12 overburdened by this crisis. This Court’s preliminary injunction was carefully considered
13 and should stand as ordered.
14 II.     Argument
15         A.    This Court Has the Inherent Authority to Sua Sponte Issue a
16               Preliminary Injunction
17         As this Court noted, “[a] district court may order injunctive relief on its own
18 motion and is not restricted to ordering the relief requested by a party.” (Order at 3, May
19 15, 2020, ECF No. 108). Armstrong v. Brown, 768 F.3d 975, 980 (9th Cir. 2014) (“[A]
20 district court may sua sponte order or modify injunctive relief.”); cf In re Graves, 279
21 B.R. 266, 273-74 (B.A.P. 9th Cir. 2002) (holding that bankruptcy court retained the
22 authority to sua sponte issue an injunction). In Clement v. California Dept. of
23 Corrections, 364 F.3d 1148, 1154 (9th Cir. 2004), the Ninth Circuit upheld a district
24 court order which sua sponte granted summary judgment for a plaintiff and, sua sponte,
25 issued a permanent, statewide injunction. Here, the District Court is not sua sponte
26 granting summary judgment or even a permanent injunction, but a preliminary injunction
27 limited to a subset of individuals in a single county, based on extensive discussions with
28
                                               1
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 3 of 11 Page ID #:1875




 1 the parties about the health threat to these individuals and the community at large. The
 2 Court had and retains inherent authority to issue this sua sponte preliminary injunction.
 3         B.    The Court Properly Evaluates the Standards for Enacting a
 4               Preliminary Injunction in This Case.
 5         In the Ninth Circuit, the Court is required to evaluate four elements when
 6 considering a preliminary injunction. The Court must evaluate (1) the likelihood of
 7 success on the merits; (2) irreparable harm likely to result should the injunction not be
 8 issued; (3) the relative burdens of the preliminary injunction and balance of equities; and
 9 (4) whether the preliminary injunction favors the public interest. Am. Trucking Ass’n,
10 Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (citing Winter v. Nat.
11 Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). The likelihood of success on the merits
12 and the possibility of irreparable injury are on a sliding scale where an increased
13 likelihood of success decreases the necessary showing of irreparable harm and vice versa.
14 Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113, 1120-21 (9th Cir. 2005) (affirming
15 grant of preliminary injunction).
16               1. There Is a Sufficient Showing of Irreparable Harm
17      Even in the absence of a public health crisis, living near the roadway is deleterious to
18 health. Several studies have shown that living near an active road is seriously harmful:
19      - “[W]e report an association between long-term exposure to traffic-related air
20         pollution and the incidence of [chronic obstructive pulmonary disease]. The effect
21         of air pollution appears to be amplified by coexisting diabetes or asthma but is not
22         limited to these vulnerable subpopulations.” 1
23      - “[T]he Panel concluded that the evidence is sufficient to support a causal
24         relationship between exposure to traffic-related air pollution and exacerbation of
25
26         1
            Zorana Andersen, et al., Chronic Obstructive Pulmonary Disease and Long-Term
27 Exposure to Traffic-related Air Pollution A Cohort Study, 183 AM. J. RESPIRATORY &
   CRITICAL CARE MED. 455, 460 (2011),
28 https://www.atsjournals.org/doi/pdf/10.1164/rccm.201006-0937OC.
                                               2
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 4 of 11 Page ID #:1876




 1         asthma. It also found suggestive evidence of a causal relationship with onset of
 2         childhood asthma, nonasthma respiratory symptoms, impaired lung function, total
 3         and cardiovascular mortality, and cardiovascular morbidity . . . 2
 4      - “The association in our study between living near a major road and mortality was
 5         stronger than the association between mortality and the estimated urban or rural
 6         background concentrations of traffic-related air pollution. … [We] identified a
 7         consistent association between cardiopulmonary mortality and living near a major
 8         road. … Our results are much the same as those in two US cohort studies [where]
 9         air pollution was associated with all-cause mortality.”3
10         As the City of Los Angeles Department of City Planning summarized, “[a]ir
11 pollution studies indicate a strong link between chronic exposure to vehicle exhaust and
12 particulate matter from roads and freeways and elevated risk of adverse health impacts. . .
13 Areas located within 500 feet of a freeway are known to experience the greatest
14 concentrations of fine and ultrafine particulate matter [], a pollutant implicated in asthma
15 and other health conditions.” 4 For those reasons, the department suggests moving
16 occupied open space areas such as play areas, courtyards, patios, etc. “as far away from
17 the freeway sources as possible” and prioritizing the area nearest the freeway for non-
18 habitable uses. Id. at 2.
19         On top of the normally hazardous conditions homeless persons face sleeping under
20 overpasses, our country is in the midst of a public health crisis involving a quickly-
21
22         2
            Health Effects Institute Panel on the Health Effects of Traffic-Related Air
23 Pollution, Traffic-Related Air Pollution: A Critical Review of the Literature on
   Emissions, Exposure, and Health Effects, Health Effects Institute, Special Report 17, at
24 10 (January 2010), https://www.healtheffects.org/publication/traffic-related-air-pollution-
   critical-review-literature-emissions-exposure-and-health.
25        3
            Gerard Hoek, et al., Association between mortality and indicators of traffic-
   related  air pollution in the Netherlands: a cohort study, 360 LANCET 1203, 1207-08
26 (2002), https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(02)11280-
27 3/fulltext.
          4
            City of Los Angeles Department of City Planning, Freeway Adjacent Advisory
28 Notice, ZI No. 2427, at 1 (2018), http://zimas.lacity.org/documents/zoneinfo/ZI2427.pdf.
                                               3
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 5 of 11 Page ID #:1877




 1 spreading virus, particularly among confined populations. SARS-CoV-2, commonly
 2 known as COVID-19 or the Coronavirus, “is spreading very easily and sustainably
 3 between people” “mainly through close contact,” according to the Centers for Disease
 4 Control and Prevention (the “CDC”).5 For this reason, the CDC considers persons
 5 maintaining a social distance of about 6 feet from one another very important in
 6 preventing the spread of COVID-19. Id. Additionally, the CDC recommends frequently
 7 washing hands with soap and water as well as disinfecting frequently touched surfaces to
 8 prevent the disease’s spread. Id. Unfortunately for homeless persons living in Los
 9 Angeles, these options are frequently unavailable. They are unable to socially distance
10 themselves in the cramped environment, public bathrooms are unavailable or are in
11 disrepair, and homeless persons lack the resources to frequently disinfect the surfaces or
12 items they touch. This unfortunate situation is likely the cause of the rapid spread of the
13 virus through the homeless community in Los Angeles.6
14         The rapid spread of the disease among the homeless community is especially
15 concerning because COVID-19 poses an increased health risk to the elderly and persons
16 with underlying health conditions.7 Therefore, the homeless community, which is
17 typically both older and more likely to have medical issues, is in a much higher risk
18 group. Id. And, the issue is compounded by the health risks associated with remaining
19 close to freeways and roadways, which largely impacts the respiratory and cardiovascular
20 systems.8
21
          5
            How COVID-19 Spreads, CDC (2020), https://www.cdc.gov/coronavirus/2019-
22 ncov/prevent-getting-sick/how-covid-spreads.html.
          6
23          Joel Grover, Coronavirus Spreading Further, Faster in LA’s Homeless
   Community, NBC4 LOS ANGELES (May 12, 2020), https://www.nbclosangeles.com/on-
24 air/coronavirus-spreading-further-faster-in-las-homeless-community/2360902/.
          7
25 Homeless Emily Mosites, et al., Assessment of SARS-CoV-2 Infection Prevalence in
              Shelters – Four U.S. Cities, March 27-April15, 2020, 69 MORBIDITY &
   M  ORTALITY WKLY. REP. 521 (2020),
26 https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6917e1-H.pdf.
           8
27          People Who Are at Higher Risk for Severe Illness, CDC (2020),
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
28 risk.html.
                                               4
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 6 of 11 Page ID #:1878




 1         Housed persons in Los Angeles living in proximity to freeways have a lesser
 2 concern due to protections afforded by structures (rather than open-air environments,
 3 similar to play areas, courtyards, and patios), and have the ability to maintain basic
 4 hygiene and social distance during the COVID-19 crisis. As such, the Court’s order is
 5 properly limited to those demonstrating clear irreparable harm.
 6         In addition to the health risks facing individuals living under, over, and next to
 7 freeways, without significant structural support, such persons are at significant risk of
 8 harm if a major earthquake were to occur. Earthquakes are a frequent disaster in
 9 California and have caused collapses of freeway structures. For example, the 1994
10 Northridge Earthquake caused a section of Interstate 5 to collapse. 9 Photographs of the
11 incident show that if persons were located under the bridge they likely would have been
12 crushed. Id.
13
14
15
16
17
18
19
20
21
22
                                                                           10

23
24
25
26         9
           Alan Taylor, The Northridge Earthquake: 20 Years Ago Today, THE ATLANTIC
   (January  17, 2014), https://www.theatlantic.com/photo/2014/01/the-northridge-
27 earthquake-20-years-ago-today/100664/.
         10
28          Id.
                                               5
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 7 of 11 Page ID #:1879




 1
 2
 3
 4
 5
 6
 7                                                                          11

 8
 9 Other freeway locations did not collapse entirely but rained down debris as the roads
10 were damaged by the quake. Id. Persons on top of or adjacent to the bridges would have
11 been seriously injured or killed. Similarly, the 1989 Loma Prieta Earthquake caused a
                                                                               12
12 significant portion of the Nimitz freeway to collapse onto the ground below. That
13 collapse resulted in the deaths of 42 people who were trapped underneath and injuries to
14 dozens more. Id. More recently in 2019 the Ridgecrest Earthquake caused significant
15 damage to state roads; luckily, in that case, the majority of the quake was not centered
                                     13
16 where bridges could be affected. If homeless persons are allowed to continue living
17 under or over these roadways and a major earthquake occurs, there is a significant risk
18 that they will suffer serious bodily harm or death.
19               2. Plaintiffs Have a Sufficient Likelihood of Succeeding on The Merits

20         Defendants are required by the California Welfare and Institutions Code to “relieve

21 and support all incompetent, poor, indigent persons, and those incapacitated by age,
22 disease, or accident, lawfully residing therein when such persons are not supported and
23
24         11
             Id.
25         12
             Ken Miguel, 1989 Loma Prieta Earthquake: Cypress Freeway collapse survivor
   Buck  Helms    remembered by Caltrans rescuer, ABC7 NEWS (October 16, 2019),
26 https://abc7news.com/loma-prieta-quake-earthquake-when-was-magnitude/5605965/.
          13
27           The Ridgecrest Earthquake Split Open The Desert and We Went To Look At The
   Crack, LAIST (July 5, 2019),
28 https://laist.com/2019/07/05/ridgecrest_earthquake_crack.php.
                                               6
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 8 of 11 Page ID #:1880




 1 relieved by” other sources. Cal. Welf. & Inst. Code § 17000. Section 10000 clarifies and
 2 defines the purpose of these obligations as follows:
 3         The purpose of this division is to provide for protection, care, and assistance
 4         to the people of the state in need thereof, and to promote the welfare and
 5         happiness of all of the people of the state by providing appropriate aid and
 6         services to all of its needy and distressed. It is the legislative intent that aid
 7         shall be administered and services provided promptly and humanely, with
 8         due regard for the preservation of family life, and without discrimination on
 9         account of ancestry, marital status, political affiliation, or any characteristic
10         listed or defined in Section 11135 of the Government Code. That aid shall
11         be so administered and services so provided, to the extent not in conflict
12         with federal law, as to encourage self-respect, self-reliance, and the desire
13         to be a good citizen, useful to society.
14 Cal. Welf. & Inst. Code § 10000.
15         Sections 17000 and 10000 taken together mandate that “medical care be provided
16 to indigents. . . promptly and humanely.” Tailfeather v. Bd. of Supervisors, 48 Cal. App.
17 4th 1223, 1245 (1996). Counties must provide medical care to the poor “at a level which
18 does not lead to unnecessary suffering or endanger life and health.” Id. at 1240. The
19 California Supreme Court has held that “subsistence medical services” must be provided.
20 Hunt v. Superior Court, 21 Cal. 4th 984, 1014-15 (“Section 10000 imposes a minimum
21 standard of care—one requiring that subsistence medical services be provided promptly
22 and humanely.”). Counties have an obligation to provide “medically necessary care, not
23 just emergency care.” County of Alameda v. State Bd. of Control, 14 Cal. App. 4th 1096,
24 1108 (1993) (citation omitted). That includes care “sufficient to avoid substantial pain
25 and infection.” Hunt, 21 Cal. 4th at 1014 (citing Cooke v. Superior Court, 213 Cal. App.
26 3d 401, 413-15 (1989)). Importantly, a county’s obligation to provide medically
27 necessary care must be fulfilled “without regard to its fiscal plight.” Fuchino v.
28 Edwards-Buckley, 196 Cal. App. 4th 1128, 1134 (2011) (citation omitted). “Medically
                                               7
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
 Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 9 of 11 Page ID #:1881




 1 necessary” for adults is defined in California Welfare & Institutions Code section
 2 14059.5(a): “[A] service is ‘medically necessary’ or a ‘medical necessity’ when it is
 3 reasonable and necessary to protect life, to prevent significant illness or significant
 4 disability, or to alleviate severe pain.” Cal. Welf. & Inst. Code § 14059.5(a).
 5         Despite this obligation, many thousands of Los Angeles residents are left to fend
 6 for themselves on the street, and the numbers are increasing year-over-year.14 These
 7 persons are forced to live without shelter, medical assistance, proper hygiene, or other
 8 necessities to live safely in our City or County. The Defendants’ refusal to appropriately
 9 provide for these individuals defies both compassion and the legal requirements placed
10 on the Defendants by the California Welfare and Institutions Code. This refusal is
11 particularly salient given the significant health crises facing unhoused persons residing
12 under, over, and next to freeways in the midst of the COVID-19 global pandemic; the
13 effects are potentially deadly to both those in the area, and those members of the
14 community who may need the hospital beds but are unable to access them due to a
15 overwhelmed health care system (particularly in the fall with an expected COVID-19
16 spike and elimination of “scaled” hospital options such as St. Vincent’s and the USS
17 Mercy).
18         The Defendants’ ongoing refusal to care for these individuals also implicates both
19 the Due Process and Equal Protection principles of the Constitution as described further
20 in Plaintiffs' complaint, incorporated herein by reference. By permitting individuals to
21 continue to reside on freeway underpasses, overpasses and ramps, yet not permitting
22 homeless individuals to reside elsewhere and failing to provide adequate alternative
23 shelter, the City and County have affirmatively created or increased the risk to exposure
24 of dangerous conditions.
25
26         14
           Los Angeles Homeless Services Authority (“LAHSA”), 2019 Greater Los
27 Angeles Homeless Count (Sept. 5, 2019), https://www.lahsa.org/documents?id=3467-
   2019-greater-los-angeles-homeless-count-total-point-in-time-homeless-population-by-
28 geographic-areas.pdf.
                                               8
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
     Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 10 of 11 Page ID
                                      #:1882



 1         Defendants’ refusal to provide shelter and assistance to homeless persons forced to
 2 live near or under overpasses, underpasses, and ramps has subjected them and others in
 3 the community, including Plaintiffs, to a public nuisance, due to the ongoing health
 4 threats articulated supra. Plaintiffs also have a sufficient likelihood of prevailing on the
 5 merits of their claims under California Code of Civil Procedure section 526a because
 6 without immediate redress, Defendants are likely to spend significantly more taxpayer
 7 dollars on emergency response and medical care given the serious health and medical
 8 issues during this pandemic, which could be avoided by relocating homeless individuals
 9 in these areas to adequate alternative shelter which complies with CDC requirements.
10         The Court is right in its preliminary conclusion that Plaintiffs have sufficient
11 likelihood of success on the merits on these issues.
12                3. The Balance of Equities is In Favor of Ordering Preliminary Relief
13         Homeless Angelenos under, over, and near freeways are forced to live every day in
14 conditions which expose them to harmful pollution and in cramped quarters exposing
15 them to an increased likelihood of contracting COVID-19. These two sources of harm
16 also contribute to and exacerbate one another as pulmonary and cardiovascular issues
17 caused by proximity to high traffic conditions create a dangerous underlying condition
18 increasing the likelihood of death or serious harm from COVID-19. Comparatively, the
19 burden on the Defendants is low because they would only need to spend financial and
20 administrative resources handling the movement of these vulnerable people. In fact, it is
21 likely that not complying with the terms of the preliminary injunction would actually lead
22 to greater spending by the Defendants. The costs of emergency care and services to
23 stymie the harms of COVID-19 in the homeless population and prevent its further spread
24 across Los Angeles are likely to be significant and may dwarf the costs of complying
25 with the Court’s order. Therefore, the Court’s finding that the balance of equities favored
26 the Plaintiffs is correct.
27
28
                                               9
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
     Case 2:20-cv-02291-DOC-KES Document 119 Filed 05/21/20 Page 11 of 11 Page ID
                                      #:1883



 1               4. The Public Interest Is Served by the Preliminary Injunction
 2         The public interest is served by the preliminary injunction because it both
 3 promotes the health of vulnerable citizens and is likely to assist in preventing the spread
 4 of a dangerous virus across Los Angeles. The primary consideration in determining
 5 public interest is the impact on non-parties. League of Wilderness Defs./Blue Mountains
 6 Biodiversity Project v. Connaughton, 752 F.3d 755, 766 (9th Cir. 2014) (quoting
 7 Sammartano v. First Judicial Dist. Court, 303 F.3d 959, 974 (9th Cir. 2002)). The
 8 pandemic tearing through the streets of Los Angeles and the nation has nearly brought
 9 activity to a standstill. Preventing the further spread of COVID-19 is one of the nation’s
10 highest priorities, as is evidenced by the numerous stay-at-home orders and social
11 distancing requirements (including those in place for this Court). Public health is a
12 quintessential public interest. By following the terms of the preliminary injunction,
13 Defendants will protect a population particularly at-risk for being harmed by the disease.
14 They will also reduce the likelihood of those persons further transmitting it amongst the
15 greater Los Angeles population.
16
17 III.    Conclusion
18         The Court takes an important and compassionate step to protect a significant portion
19 of homeless persons and the community from likely harm by issuing this preliminary
20 injunction, and its analysis and conclusion is legally correct.
21
22
23 Dated: May 21, 2020                      /s/ Elizabeth A. Mitchell
                                             SPERTUS, LANDES & UMHOFER, LLP
24                                           Matthew Donald Umhofer (SBN 206607)
                                             Elizabeth A. Mitchell (SBN 251139)
25
26                                           Attorneys for Plaintiffs
27
28
                                               10
           PLAINTIFFS’ BRIEF IN SUPPORT OF PRELIMINARY INJUNCTION DATED MAY 15,2020
